Woods, J.,
delivered the opinion of the court.
The act of April 18,1873, making it unlawful for a married man to sell or otherwise dispose of his homestead without the consent of his wife, and declaring conveyances made of the homestead by the husband invalid, unless the wife shall join *351in such conveyance, vests no estate in the wife, and divests no estate out of the husband. It enlarges the operation of former homestead exemption laws, and changes the method of alienating homesteads themselves. The jus disponendi of the husband is not destroyed or tak^n away. The method of conveying is altered in the transfers of homesteads. In fact, the husband, by changing the home, may still sell any present homestead property without the wife’s consent. The vested rights in his estate are not taken from the husband, and he had no vested right in any former exemption statute of the state. The former statute, under which he could sell the homestead, alone, might be altered or repealed at the pleasure of the legislature; and a new method of alienation, requiring the wife’s consent thereto, is not an invasion of any vested right of the husband. We cannot agree that a change in the method of conveying a homestead may not be made at any time by the legislative power in the state, nor that any person can be heard to say that his vested rights are invaded by such mere change in the mode of alienation. As has been said, if the legislative power can alter or repeal exemption and homestead statutes, the requirement of the act of April 18, 1873, that thereafter husbands shall not alien the homestead without the wife’s joinder in the conveyance, whereby the former method of conveying by the husband alone is abrogated, is no disregard of the husband’s vested rights, unless he has a vested right in the former statute, which enabled him to convey without the wife’s joinder therein; and this, of course, no one contends for.
No vested right is taken away from the husband; no estate whatever is vested in the wife; the mere method of alienation by the husband is altered, and that only so long as the lands are occupied as a homestead.
On all the proofs in the case, we do not feel authorized to reverse the decree because of the basis on which the master stated the account between the parties.'
The facts in evidence are widely different from those in *352Staton v. Bryant, 55 Miss., and tbe rule there prescribed is inapplicable to the developed case in the record before us.

Affirmed.